DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Applicants' arguments, filed 10/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 6, 10-12, 39 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rath (US 2002/0094996).
	Rath teaches “method for lowering plasma Lp(a) levels in humans” by administering “therapeutic alternatives to current pharmaceutical interventions for the lowering of chlolesterol . . .” (Abstract), wherein “[t]he preferred rout of administration is oral, using a convenient daily dosage regimen which can be adjusted according to the degree of severity of the disease state to be treated” (p. 3, para. [0045]).
	Rath teaches a specific embodiment of a formulation comprising 40 mg L-Arginine, and 7 mg Zinc Glycinate (zinc ion source)(p. 4, Example 1, Table 1, para. [0049]).
	Here the composition comprises 0.00023 moles of arginine, since arginine has a molecular weight of 174.2g/mol.  The composition comprises 0.000033 moles of zinc glycinate, since zinc glycinate has a molecular weight of 213.5g/mol.  The composition, thus, has a molar ratio of arginine to zinc ion source of 6.97:1, which falls within the range of from 0.05:1 to 10:1. 
	The prior art is anticipatory insofar as it teaches applying a zinc ion source and 1-50 mg of arginine to the oral cavity, wherein the molar ratio of arginine to total zinc ion source from 0.05:1 to 10:1.  Accordingly, the property of increasing the amount of the oral commensal bacteria, as per claim 2, would have been inherent
	Concerning claims 6, 12 and 39, the instant specification indicates that these bacteria are part of the patient’s oral flora (see p. 1, para. [0001]) and thus would have been present in the patients of Rath.
	
Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claim 1, 2, 6, 10-12, 39 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2007/0092564) in view of Petrus (US 8,017,657).  This rejection also applies to newly added claims 40-42 and 44.
Li et al. teaches “orally disintegrating” formulations that “disintegrate rapidly in oral cavity without aid of water” (Abstract).  
	The formulations comprise a matrix of amino acid and pullulan as binder (p. 2, para. [0014]), wherein the “ratio by weight of the amino acid to pullulan in the matrix is preferably 0.1-10, more preferably 0.17-5.5, especially preferably 0.5-1.5 (Id. para. [0016]).
	The prior art formulations also include “glycine, serine, arginine, and a mixture therof” (p. 2, para. [0018]), as per claim 44.
	Li et al. teaches a specific embodiment (oral care composition) of a formulation comprising cetirizing hydrochloride, 4 mg Pullulan, 12 mg Arginine, xanthan gum, purified water (p. 7, Example 18, para. [0122]).
	Here, the prior art teaches applying 1-50 mg of arginine to the oral cavity.
	Concerning claims 6, 12, 39, the instant specification indicates that these bacteria are part of the patient’s oral flora (see p. 1, para. [0001]) and thus would have been present in the patients of Li et al.
	Since Li et al. teaches wherein the ratio by weight of the amino acid to pullulan in the matrix is preferably 0.1-10, it would have been obvious for to administer 25-50 mg arginine.  For instance, Example 18 (above) comprises 4 mg pullulan.  At the prior art ratio, one could have up to 40 mg arginine, which would fall within the claimed range of 25-50 mg, or 10-40 mg, as per claim 10 and 11.

	Li et al. does not teach a zinc ion source.

	Petrus teaches a “Fast dissolving tablet” comprising “Zinc gluconate” (col. 13, Example 1, lines 10-20).
	According to Petrus, “It is a further object of this invention to incorporate a zinc compound, such as zinc gluconate or sulphate, to reduce inflammation, prevent gastric ulceration, prevent toxic side effects of NSAIDs, and treat and prevent endothelial dysfunction.  The amount of zinc compound is reduced when a rapidly disintegrating table is used because the agents are absorbed in the oral cavity” (col. 10, lines 38-44).
	The compositions also comprise dietary supplements such as “L-arginine” (col. 10, line 67).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a zinc ion source to the compositions of Li et al. for the advantage of reducing inflammation, preventing gastric ulceration, preventing toxic side effects of NSAIDs, and treating and preventing endothelial dysfunction, as taught by Petrus.
	Concerning the molar ratio of arginine to zinc ion source, it is well settled, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
	In this case Petrus teaches, ‘the composition uses a zinc salt with the dosage range of 5 to 60 mg per day in divided doses”, wherein the zinc salts include “zinc citrate” and “zinc oxide” (col. 10, lines 26-37).  A combination of zinc oxide and zinc citrate at 5mg provides 0.0000353 moles of total zinc compound source (2.5 mg zinc oxide =0.000031 moles and 2.5 mg zinc citrate = 0.0000043 moles).  Combined with Li et al., i.e. 12 mg arginine equals ~0.000069 moles of arginine, the molar ratio of arginine to total zinc source is 0.000069:0.0000353 or 1.95/1, which falls within the claimed ratio of 0.05:1 to 10:1.  
	Further, since Petrus teaches, e.g. “Zinc can inhibit the growth of Streptococci and Actinomyces bacteria when used in a dentifrice.  Zinc compounds have antiseptic, antifungal, antiviral and stringent properties” (col. 10, lines 5-8), it would have been obvious to optimize a ratio for the combination of zinc compounds, as per claim 42.

3) Claims 1-2, 6, 10-12, 39 remain rejected under 35 U.S.C. 103 as being unpatentable over Fagerberg et al., (US 2017/0136074) in view of Mello et al., (US 2013/0078197). This rejection also applies to newly added claims 40-44.
	Fagerberg et al. teaches, “One of the primary routes for alkali generation by oral bacteria is the arginine deiminase system (ADS), through which arginine is catabolized into ornithine, ammonia and CO2, with the concomitant generation of ATP” (p. 1, para. [0005]).
	Accordingly, the prior art claims “[a] method of increasing the amount of ammonia-producing bacteria in the oral cavity of a host” by “administering to a host a probiotic oral composition” (see p. 38, Claim 1), wherein the composition includes “arginine” as a “compound to increase the ADS activity of the bacterial strains” (Id. at Claim 4), e.g. Streptococcus gordonii, as per claim 6 (p. 1, para. [0007]).
	The type of arginine has not been limited.  Presumably, any arginine source would suffice, including salts and oligomers.
	Concerning administration, the prior art teaches, “In embodiments compounds such as arginine or other compounds to increase the ADS activity of the bacterial strains can be administered in same compounds as the probiotic compositions or at the same time (but not necessarily in the same formulation) as the probiotic compositions, or within a specified amount of before or after the probiotic compositions (e.g., they can be administered in a separate ‘prebiotic’ composition, such as toothpaste, gum, mouth rinse, lozenge, etc. that can be used by the patient before administration of the probiotic composition of the present disclosure or at some other time near the time of administration of the probiotic compositions of the present disclosure) (p. 11, para. [0085]). 
	The prior art does not teach an amount or concentration range of arginine to be administered to a host/patient.
	However, it is well settled, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In this case, since the claimed amounts are result-effective, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer result-effective amounts of arginine for the purpose of increasing ammonia-producing bacteria in the oral cavity in order to treat oral disorders, such as caries.

	Fagerberg et al. does not teach a zinc ion source.

	Mello et al. teaches “therapeutic oral compositions useful in the treatment of a variety of oral disorders, in which the composition can provide blockage of dentinal tubes, while at the same time provide antibacterial and anti-caries efficacy”, wherein the compositions comprise “arginine” and “zinc salts” (zinc ion source) (Abstract).
	Suitable zinc salts “include, for example, any physiologically acceptable zinc compound including water soluble (inclusive of sparingly water soluble) organic and inorganic compounds” (p. 4, para. [0037], such as “zinc citrate, zinc oxide, and mixtures thereof” (p. 4, [0035]). Accordingly, it would have been obvious to combine zinc oxide and zinc citrate, as per claims 40-42.
	The compositions further include colorants such as “titanium dioxide” (titanium (IV) oxide) (p. 7, para. [0063]), as per claim 43; as well as “anionic surface-active amino acids such as aspartic acid, glutamic acid and phosphoserine” (p. 4, para. [0034]), as per claim 44.
	
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a zinc ion source to the compositions of Fagerberg et al. for the advantage of providing anti-caries efficacy, as taught by Mello et al.
	It should be noted here that other components may be included in the compositions of Fagerberg et al. insofar as Faberberg et al. teaches, “Other components can be included in the oral probiotic compositions of the present disclosure to improve performance or other aspects of the composition” (p. 10, para. [0075]).

Response to Arguments
	i) Applicant argues that Rath is not anticipatory insofar as “Rath does not disclose or even mention the use of oral care compositions containing both a zinc ion source and 1-50 mg of arginine or an arginine oligomer specifically in a molar ratio of the arginine or the arginine oligomer to total zinc ion source from 0.05:1 to 10” (p. 6-7).
	The Examiner disagrees.
	As shown above, the molar ratio of arginine to total zinc source in the embodiment of Rath comprising 40 mg L-Arginine, and 7 mg Zinc Glycinate falls within the claimed ratio of arginine to total zinc source. 

	ii) Applicant argues that Li also does not teach to ratio of arginine to total zinc.
	The Examiner disagrees.
	As shown above, the Examiner explained how the combination of references would have met the claimed limitation concerning the molar ratio of arginine to total zinc.
	iii) Applicant argues that the claims are not obvious in view of Fagerber and Mello insofar as the combination does not teach the claimed molar ratio of arginine to total zinc.
However, it is well settled, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Absent evidence of unexpected results concerning the combination of zinc and arginine within the claimed molar ratio, the combination of zinc and arginine would have been obvious.  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612